DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 05/03/2021. Claims 1-6 and 8-17 have been amended. Claims 18-21 are new. Claims 1-6 and 8-21 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for tuning,” the “second base piece,” the “controller,” and “the shoulder portion,” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 recites “the first base piece attached by…,” which does not appear to make sense. It is unclear if this was intended to be “the first base piece attached to,” or if the first base piece is attached by the small servo arm, small lock portions, and long servo arm to some other (unrecited?) piece. Appropriate correction is required. 
Claim 1 line 11 now recites a first base piece and a second base piece, however, the specification and drawings only indicate a single base piece, item 310. It is unclear what the “second base piece” is intended to be. Appropriate correction is required. 
Claim 1 recites “means for tuning a center of mass,” however, it is unclear what this is intended to encompass. This recitation is vague and not found with concrete part numbers in the 
Claim 1 line 15 recites “a controller” then line 16 again recites “a controller.” It is unclear if these are intended to be the same controller or not. Further, the controller is not found in the drawings and the specification indicates that the controller is on the top torso piece, while the claim recites it is in the battery holder. Appropriate correction is required. 
Claim 1 line 17 recites “by adjustment of position.” It is unclear how an item can be attached by adjustment. Presumably this was intended to be “for adjustment of it’s position along the bottom torso piece” or something similar. Appropriate correction is required. 
Claim 1 line 10 recites “a pair of lock portions,” listed as items 311 in the specification, however, claim 6 then recites “a pair of “C” shaped locks.” It is unclear if these were intended to be the same elements or not as no additional locks are found. Appropriate correction is required. 
Claim 5 recites “to lock the ear piece,” but it is unclear what the ear piece is locked to, or if it is intended to be “locked in place” or similar. Appropriate correction is required. 
Claim 6 line 2 recites “the neck portion.” There is insufficient antecedent basis for this limitation in the claim. No neck portion was previously claimed. 
Claim 6 line 3 recites “ a base.” It is unclear if this was intended to be “the first base piece” or “the second base piece” or other base piece. Appropriate correction is required. 
Claim 9 recites “the plurality of sensors,” and “the sensors” There is insufficient antecedent basis for this limitation in the claim. No plurality of sensors were previously claimed.
Claim 9 line 2 recites “the ear piece is inserted in middle piece,” Which is unclear. It appears this should be “inserted into the” or similar. Appropriate correction is required. 
Claim 12 recites “a plurality of larger holes.” This recitation is unclear. Larger than what?
Claim 13 recites “a slot hole,” and “the respective slot,” however, it is presumed this is intended to be one of the holes already recited in claim 12. Appropriate correction is required. 
Claim 15 recites “a tail portion,” but this was already recited in claim 1. Presumably this was intended to be “the tail portion.” Appropriate correction is required.
Similar / corresponding corrections are required in claims 18-21. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/03/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Applicant's remaining arguments filed 05/03/2021 have been fully considered but they are not persuasive. The amendments have corrected some of the 112 issues, however, many outstanding and new 112 issues remain. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.